Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: “Non-Auqeous” in the title should be “Non-aqueous”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Morishima (US 20100216019).  Regarding claims 1 and 6, the reference is directed to a method of treating a non-aqueous electrolyte prior to injecting the electrolyte into a containing region of a battery (see Fig. 6, [0062]).  The method involves the step of performing a voltage process (corresponding to the claimed “second voltage process”) where a voltage (corresponding to the claimed “third voltage”) is applied to the electrolyte for a predetermined time ([0062]).  Regarding claims 2 and 7, the electrolyte comprises a fluorine-containing electrolyte and an organic solvent ([0046], [0047]).  Regarding claims 5 and 10, the third voltage is 2.5 V applied for 30 minutes, both of which anticipate the ranges recited in the claims ([0062]).  Regarding claims 3, 4, 8, and 9, these claims further limit an optional method step (“first voltage process”) and are thus met by the reference.  Accordingly, claims 1-10 are anticipated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  JP 2012-204099, discloses a method of removing moisture from a battery comprising applying a voltage that varies periodically (abstract; [0032]-[0037], [0046], Figs. 1, 2).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 25, 2022